UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2008 (February 28, 2007) MODERN CITY ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Washington 000-50468 98-0206033 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 8551 Sunrise Boulevard, Suite 210, Ft. Lauderdale, Florida, 33322 (Address of principal executive offices) (305) 970-4898 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item Entry Into A Definitive Agreement On February 28, 2007, MODERN CITY ENTERTAINMENT, LLC UNIT HOLDERS,entered into theShare Exchange Agreement with BAY MANAGEMENT LTD., a Bahamian Corporation. TheShare Exchange Agreementis filed herewith as Exhibit99.1 and is incorporated by reference in this Item 1.01. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 SHARE EXCHANGE AGREEMENT -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:February 13,2008 By: /s/WILLIAM ERFURTH William Erfurth President and Director -3-
